 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         JEANNINE TATER,                              CASE NO. C19-0158JLR

11                              Plaintiff,              SHOW CAUSE MINUTE ORDER
                  v.
12
           OANDA CORPORATION, et al.,
13
                                Defendants.
14

15         The following minute order is made by the direction of the court, the Honorable

16   James L. Robart, U.S. District Judge:

17         It is ORDERED that the parties show cause by April 15, 2019, why this action

18   should not be dismissed for failing to comply with Order requiring Status Report signed

19   February 20, 2019, and due March 27, 2019. Absent a timely response to this Order, the

20   //

21   //

22   //



     MINUTE ORDER - 1
 1        action SHALL BE DISMISSED without prejudice.

 2        Filed and entered this 3rd day of April, 2019.

 3
                                              WILLIAM M. MCCOOL
 4                                            Clerk of Court

 5                                             s/ Ashleigh Drecktrah
                                               Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
